DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 20200383036 A1) in view of Jantunen et al. (US 20080311957 A1).

Regarding claim 1, method of claim 1 is performed by the apparatus of claim 10.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 10 (apparatus) for the method of claim 1.

Regarding claim 2, the combination of Abe and Jantunen teaches previous claim. The modified Abe further teaches the Bluetooth connection method of claim 1, wherein estimating the relative angles is configured to receive the packets from the one or more communication target devices set to an operation mode in a state in which a Bluetooth connection is not established (Abe, Figs. 13=14 and Pars. 107-108).

Regarding claim 10, Abe teaches a Bluetooth connection device (Abe, Fig. 1, apparatus 101), comprising: one or more processors (Abe, Fig. 1); and an execution memory for storing at least one program that is executed by the one or more processors (Abe, Fig. 1), wherein the at least one program is configured to: estimate relative angles using relative angle estimation information included in packets received from one or more communication target devices that are scanned for a Bluetooth connection (Abe, Figs. 26-28 and Pars. 142-148); determine a communication target device with which a communication link is to be established based on the estimated relative angles (Abe, Fig. 13 and Par. 108, recognizes the communication apparatus 151 and determines to connect to the communication apparatus 151); and establish a communication link through a Bluetooth connection to the determined communication target device (Abe, Figs. 13-14 and Pars. 108, 224), and reestablish the communication link to any one of additional communication target devices (Low Energy connection between the apparatuses is ended/disconnected, the information processing apparatus 101 return to a scanner (i.e. scanner scans for advertise packets from the target/advertiser devices for a new connection/reestablish) [Abe, Figs. 13-14 and Pars. 108, 129]), relative angles of which have been estimated (Abe, Figs. 13-14 and Pars. 212-215), wherein the at least one program is configured to request additional information from the communication target device (Fig. 17 and Pars. 108, 224-226) and reestablish the communication link to meet characteristics of the communication target device with (Low Energy connection between the apparatuses (i.e. communication link has been established using additional information received) is disconnected, the short-range wireless communication unit 157 thus resumes (i.e. reestablish) [Abe, Fig. 13 and Pars. 108, 129]), and wherein the additional information includes Constant Tone Extension (CTE) (Abe, Pars. 77, 225) and CTE- related communication parameters (Pars. 79, 225) and information about device type of the communication target (Pars. 163, 226, usage type information (i.e. device type)).
However, Abe fails to teach the new connection (i.e. reestablish) as taught above is “depending on a change in a relative angle to the communication target device with which the communication link has been established”.
In the same field of endeavor, Jantunen teaches new target selection and/or location vectors is redefined based on the change in orientation, which discard the existing orientation-based target selection and/or location vectors, and that new vectors is established (i.e. reestablish) based on the current orientation of WCD 100 (Jantunen, Figs. 9-15 and Pars. 91-95).  Jantunen also teaches target location vector (i.e. relative angle) for each device is compared to the target selection vector (i.e. relative angle threshold) in WCD coordinate system in order to select discovered devices that are potentially the target device from all of the other located devices (Jantunen, Figs. 9-15 Pars. 67-68, 82).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Jantunen into Abe in order to expedite the establishment of a wireless connection to a target device via at least one of an orientation of a wireless communication device (Jantunen, Par. 2).

Regarding claim 11, apparatus of claim 11 is performed by the method of claim 2.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 2 (method) for the apparatus of claim 11.


Claims 3, 5-7, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 20200383036 A1) in view of Jantunen et al. (US 20080311957 A1) and in further view of Konji (US 20200379696 A1).

Regarding claim 3, the combination of Abe and Jantunen teaches previous claim. The modified Abe further teaches the Bluetooth connection method of claim 2, wherein estimating the relative angles is configured to calculate incidence angles at which radio waves corresponding to the packets are incident on antennas using the relative angle estimation information included in the packets (Abe, Fig. 26 and Pars. 156-159), and to estimate the relative angles to the communication target devices that transmitted the packets using angles between the incidence angles and an angle defined by a preset forward direction (Abe, Fig. 26 and Pars. 156-159, area 2603 is an area (i.e. angular range) covered by both the AoA .theta.  areas 2601 and 2602).
However, the modified Abe fails to explicitly teach the area (i.e. angular range) is defined as a preset forward direction.
Konji teaches the angular range in which the advertising information received from each beacon should be received is set as the permitted reception angle (Konji, Figs. 12-13 and Pars. 77-80).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Konji into the  (Konji,  Par. 79).

Regarding claim 5, the combination of Abe and Jantunen teaches previous claim. The modified Abe further teaches the Bluetooth connection method of claim 2, wherein determining the communication target device is configured to determine at least one communication target device, a relative angle of which is less than a preset first relative angle, among multiple communication target devices, relative angles of which have been estimated, to be the communication target device with which the communication link is to be established (Abe, Fig. 26 and Pars. 151-159, area 2603 is an area (i.e. angular range) covered by both the AoA .theta.  areas 2601 and 2602).
However, the modified Abe fails to explicitly teach the area (i.e. angular range) is a preset first relative angle.
Konji teaches the angular range in which the advertising information received from each beacon should be received is set as the permitted reception angle (Konji, Figs. 12-13 and Pars. 77-80).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Konji into the combination of Abe and Jantunen in order to in order to confirm whether the reception direction of the advertisement is received (Konji,  Par. 79).

Regarding claim 6, the combination of Abe, Jantunen, and Konji teaches previous claim. The modified Abe further teaches the Bluetooth connection method of claim 5, wherein determining the communication target device is configured to determine a communication target device, a Received Signal Strength Indictor (RSSI) value of which is equal to or greater than a preset value, among communication target devices (Abe, Fig. 21 and Pars. 147-151, selects a Bluetooth.RTM.  Low Energy advertiser device (i.e. target device) having a higher field intensity level (greater value)), the relative angles of which are less than the preset first relative angle, to be the communication target device with which the communication link is to be established (Abe, Fig. 26 and Pars. 151-159, area 2603 is an area (i.e. a preset first relative angle) covered by both the AoA .theta.  areas 2601 and 2602).  

Regarding claim 7, the combination of Abe, Jantunen, and Konji teaches previous claim. The modified Abe further teaches the Bluetooth connection method of claim 6, wherein establishing the communication link is configured to, when the relative angle to the communication target device with which the communication link has been established is changed to a preset second relative angle or more, reestablish the communication link to any one of the communication target devices, relative angles of which are less than the preset first relative angle (Jantunen, Figs. 9-14 and Pars. 91-95, new target selection and/or location vectors is redefined based on the change in orientation, which discard the existing orientation-based target selection and/or location vectors, and that new vectors should be established based on the current orientation of WCD 100).  

Regarding claim 12, apparatus of claim 12 is performed by the method of claim 3.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 3 (method) for the apparatus of claim 12.

Regarding claim 14, apparatus of claim 14 is performed by the method of claim 5.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 5 (method) for the apparatus of claim 14.

Regarding claim 15, apparatus of claim 15 is performed by the method of claim 6.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 6 (method) for the apparatus of claim 15.

Regarding claim 16, apparatus of claim 16 is performed by the method of claim 7.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 7 (method) for the apparatus of claim 16.


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 20200383036 A1) in view of Jantunen et al. (US 20080311957 A1) and in further view of Konji (US 20200379696 A1) and further in further view of Ronan et al. (US 20200236494 A1).

Regarding claim 4, the combination of Abe, Jantunen, and Konji teaches previous claim.
However, the combination fails to teach the Bluetooth connection method of claim 3, wherein estimating the relative angles is configured to, when an error is not found as a result of performing a partial Cyclic Redundancy Check (CRC) check on a payload of each packet, determine that the relative angle estimation information is included in the payload.  
In the same field of endeavor, Ronan teaches the Bluetooth sensor device teach such feature (Ronan, Figs. 5A-B, Pars. 36-37).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Ronan into the combination of Abe, Jantunen, and Konji in order to check the quality of the packet (Ronan, Par. 36).

Regarding claim 13, apparatus of claim 13 is performed by the method of claim 4.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 4 (method) for the apparatus of claim 13.


Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 20200383036 A1) in view of Jantunen et al. (US 20080311957 A1) and in further view of Konji (US 20200379696 A1) and further in further view of Kyou et al. (US 20180017946 A1).

Regarding claim 8, the combination of Abe, Jantunen, and Konji teaches previous claim. The modified Abe further teaches the Bluetooth connection method of claim 7, wherein establishing the communication link is configured to set at least one of the second relative angle for reestablishing the communication link (Jantunen, Figs. 9-15 and Pars. 91-95, new target selection and/or location vectors is redefined based on the change in orientation, which discard the existing orientation-based target selection and/or location vectors, and that new vectors should be established based on the current orientation of WCD 100).
However, the combination fails to teach the method further comprising: a time for reestablishing the communication link to meet characteristics of the communication target device with which the communication link has been established using additional information received from the communication target device.  
In the same field of endeavor, Kyou teaches such feature (Kyou, Fig. 8, and Pars. 44, 47, 60, Tadj indicates time is required to send the connection request for establishing (i.e. reestablishing) a communication link).
 (Kyou, Par. 7).

Regarding claim 9, the combination of Abe, Jantunen, Konji and Kyou teaches previous claim.  The modified Abe further teaches the Bluetooth connection method of claim 8, wherein establishing the communication link is configured to, when the relative angle to the communication target device with which the communication link has been established is changed to the preset second relative angle or more and when a state in which the relative angle falls within a range of a preset first relative angle of any one of multiple communication target devices (Jantunen, Figs. 9-15 and Pars. 91-95), the relative angles of which have been estimated, is maintained for the time for reestablishing the communication link or longer, reestablish the communication link (Kyou, Fig. 8, and Pars. 44, 47, 60, after waiting until the time of the counter 14 reaches Tadj (i.e. maintain for the time) to transmit the connection request for establishing (i.e. reestablishing) a communication link).  

Regarding claims 17-18, apparatus of claims 17-18 are performed by the method of claims 8-9.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claims 8-9 (method) for the apparatus of claims 17-18.


Response to Arguments
Applicant's arguments with respect to claims 1 and 10 have been considered but are moot in view of new ground(s) of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bitra et al. US 20190053124 A1

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914.  The examiner can normally be reached on Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cindy Trandai/               Primary Examiner, Art Unit 2648       
6/30/2021